                  Case 3:20-cv-08527-SK Document 43 Filed 09/21/21 Page 1 of 7



 1   JAMES MARTINEZ (CA SBN 235800)
     jm@jamesmlaw.net
 2   LAW OFFICE OF JAMES MARTINEZ
 3   2340 Powell St., Suite 317
     Emeryville CA 94608
 4   Phone: (510) 444-7700

 5   Attorneys for Plaintiff,
     Red Bridge Law P.C.
 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10

11

12   RED BRIDGE LAW, P.C.                                       Case No. 20-CV-08527-SK
13                   Plaintiff                                  PLAINTIFF’S OPPOSITON TO MOTION
                                                                TO DISMISS
14          vs.
                                                                  DATE: October 11, 2021
15                                                                TIME: 9:30 A.M.
     LEGAL EXPERTS, INC., a California Corporation;               Location: Courtroom C – 15th Floor
16   MICHAEL COHEN, an individual; RICHARD                        Judge: Honorable Sallie Kim
     LONG, an individual; STEVEN WHITE, an
17   individual;                                                  [FRCP 12(b)(6)]
18                   Defendants.
19
            Plaintiff Red Bridge Law, P.C. (“Red Bridge Law”) respectfully Opposes Defendant’s Motion to
20

21   Dismiss:

22          I.       INTRODUCTION

23          Plaintiff Red Bridge Law, P.C. brings this action to stop widespread advertising and sales calls
24   using its registered trademark rights. Defendant is operating a legal-services business under the name, “Red
25
     Bridge Legal” or “Red Bridge Mortgage Firm”, and purports to offer mortgage rescue services to borrowers
26
     who are at risk of losing their homes. Defendant identified themselves with confusingly similar “Red
27
     Bridge” marks in his verbal and written communications to consumers. As a result, consumers are being
28

30
            Case No. 20-CV-08527-SK
                                   PLAINTIFF’S OPPOSITON TO MOTION TO DISMISS
31
                   Case 3:20-cv-08527-SK Document 43 Filed 09/21/21 Page 2 of 7



 1   tricked into believing – falsely – that Plaintiff’s online presence was related to Defendant and its services.
 2   Some of these consumers called Plaintiff to complain or to verify that Plaintiff – once again mistaken to
 3
     be affiliated with Defendant – was legitimate. Plaintiff sent a cease and desist letter, but Defendant
 4
     had no interest in avoiding confusion with Plaintiff’s Trademark. Instead, Defendant counted on that
 5
     confusion to cause consumers into believing Plaintiff’s online presence meant that their operation was
 6

 7   affiliated with Plaintiff to appear legitimate.

 8           Because Defendant appears to have willfully caused this confusion and refused to cease

 9   infringement, this action followed seeking disgorgement of profits, damages, and injunctive relief.
10
     Plaintiff continues to receive misdirected communications, and moving Defendant Legal Experts, Inc. has
11
     operated and is continuing to operate under the “Red Bridge” marks.
12
             Plaintiff’s First Amended Complaint states facts sufficient to state its causes of action against
13
     defendant. Defendant fails to meet high standard required to satisfy FRCP 12(b)(6). As a result,
14

15   Defendant’s motion should be denied.

16           II.      LEGAL STANDARD
17           A motion to dismiss for failure to state a claim pursuant to Federal Rule of Civil Procedure
18
     12(b)(6) tests the legal sufficiency of the claims contained in the complaint. In such a motion, all
19
     material allegations in the complaint must be taken as true and construed in the light most favorable to
20
     the claimant. Balistreri vs. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1990). Dismissal is
21

22   appropriate only when it appears beyond doubt that the plaintiff can prove no set of facts in support of

23   their claim which would entitle them to relief. Balistreri, supra, 901 F.2d at 699. Ordinarily, a Court

24   may only look at the face of the complaint and documents attached to the complaint in deciding a
25   F.R.C.P. 12(b)(6) motion to dismiss. Hal Roach Studios, Inc. vs. Richard Feiner & Co., Inc., 896 F.2d
26
     1542, 1555 n.19 (9th Cir. 1990). Defendants fail to satisfy this rigorous standard.
27
     ///
28

30
            Case No. 20-CV-08527-SK                     2
31                                 PLAINTIFF’S OPPOSITON TO MOTION TO DISMISS
               Case 3:20-cv-08527-SK Document 43 Filed 09/21/21 Page 3 of 7



 1          III.    ARGUMENT
 2                  A. Plaintiff’s Count for Infringement of a Federally-Registered Trademark, and the
 3
                        Related State Counts are Adequately Pled.
 4
            Defendant’s Motion appears to focus on the elements of infringement to support dismissal.
 5
     (Motion at 6:16-25-8:1-16). To plead a claim for trademark infringement, a Plaintiff must allege the
 6

 7   following elements:

 8          1. Red Bridge Law is a valid, protectable trademark;

 9          2. the plaintiff owns Red Bridge Law as a trademark; and
10
            3. the defendant used Red Bridge Legal and Red Bridge Mortgage Firm without the consent of
11
            the plaintiff in a manner that is likely to cause confusion among ordinary consumers as to the
12
            source, sponsorship, affiliation, or approval of the goods.
13
     Manual of Model Civil Jury Instructions, §15.6 Infringement—Elements and Burden of Proof—
14

15   Trademark; Adobe Sys. Inc. v. Gray, No. 16-CV-02830-SK, 2017 WL 3083686, at *5 (N.D. Cal. June 22,

16   2017), report and recommendation adopted, No. 16-CV-02830-HSG, 2017 WL 3051482 (N.D. Cal. July
17   19, 2017); Playboy Enterprises, Inc. v. Netscape Communications Corp., 354 F.3d 1020, 69 U.S.P.Q.2d
18
     1417 (9th Cir. 2004).
19
            The test for a service mark is the same. 4 McCarthy on Trademarks and Unfair Competition §
20
     23:76.50 (5th ed.). Despite the existence of three distinct claims (Federal Trademark Infringement, False
21

22   Designation of Origin, and Unfair Business Practices), the essential elements are identical and if met with

23   adequate evidence are sufficient to establish liability under the state claims as well. Adobe Sys. Inc.,

24   supra, at *5 (internal quotation marks and citation omitted).
25          Despite Defendant’s misdirected effort to focus on a secondary meaning, the sole issue is whether
26
     Plaintiff properly pled that it owns a “valid, protectable trademark” and that Defendant has infringed
27
     Plaintiff’s trademark rights by creating a likelihood of confusion among the consumers. Plaintiff here
28

30
            Case No. 20-CV-08527-SK                     3
31                                 PLAINTIFF’S OPPOSITON TO MOTION TO DISMISS
               Case 3:20-cv-08527-SK Document 43 Filed 09/21/21 Page 4 of 7



 1   clearly has. (First Amended Complaint, at ¶12, Exh. 2; ¶37).
 2          It is irrelevant whether the infringed mark acquired its distinctiveness due to being “inherently
 3
     distinctive” (as it is in this case), or by showing a secondary meaning (which is not applicable).
 4
     Defendant simply conflates the requirements to prosecute a trademark application with the requirement
 5
     to plead an infringement suit in Court. Plaintiff already obtained a federal registration on the Principal
 6

 7   Register in 2016. Now, Plaintiff has pled that it has a valid trademark on the Principal Register and the

 8   inquiry should end there.

 9          However, not only has Plaintiff alleged in the body of the FAC that it is the owner of a valid and
10
     protectable trademark, but it has attached a copy of the registration certificate showing that the trademark
11
     is distinctive and therefore is afforded very strong protection. United States Pat. & Trademark Off. vs.
12
     Booking.com B. V., 140 S. Ct. 2298, 2302, 207 L. Ed. 2d 738 (2020). Although Plaintiff has the ultimate
13
     burden of proof that its mark is valid, federal registration provides “prima facie evidence” of the mark’s
14

15   validity entitling Plaintiff to a “strong presumption” that the mark is a protectable mark. Where the

16   USPTO issues a registration without requiring proof of secondary meaning, as it is in this case, the
17   presumption is that the mark is inherently distinctive. Zobmondo Ent., LLC v. Falls Media, LLC, 602
18
     F.3d 1108, 1113–14 (9th Cir. 2010); (Plaintiff’s Request for Judicial Notice, Exhibit 1).
19
            For these reasons, Defendant’s arguments about secondary meaning are not only wrong but are
20
     also irrelevant. Since there in fact is no requirement to plead a secondary meaning, Plaintiff’s First,
21

22   Second, and Fourth Counts are properly plead and Defendant’s Motion should be denied.

23                  B. The category of the trademark is a question of fact that should not be decided by

24                      a motion to dismiss under 12(b)(6).
25          Marks are generally classified in one of five categories of increasing distinctiveness: (1) generic,
26
     (2) descriptive, (3) suggestive, (4) arbitrary, or (5) fanciful. Two Pesos, Inc. vs. Taco Cabana, Inc., 505
27
     U.S. 763, 768, 112 S.Ct. 2753, 120 L.Ed.2d 615 (1992). Which category a mark belongs in is a question
28

30
            Case No. 20-CV-08527-SK                     4
31                                 PLAINTIFF’S OPPOSITON TO MOTION TO DISMISS
               Case 3:20-cv-08527-SK Document 43 Filed 09/21/21 Page 5 of 7



 1   of fact not appropriately resolved by a Rule 12(b)(6) motion. Pinterest Inc. vs. Pintrips Inc., 15 F. Supp.
 2   3d 992, 998–99 (N.D. Cal. 2014); Zobmondo Ent., LLC, supra, at, 1113. While some courts have
 3
     decided fact-specific issues regarding trademark protection at the pleading stage, they generally have
 4
     done so only where the complaint suffers from a complete failure to state a plausible basis for trademark
 5
     protection. Pinterest Inc., supra., 15 F. Supp. at 998–99. Such circumstances are not present here.
 6

 7                  C. Even assuming a Plaintiff were required to plead that a descriptive trademark

 8                      acquired secondary meaning and it were proper to address that issue at this stage

 9                      in the proceedings, such requirement is irrelevant because Plaintiff’s trademark
10
                        is not descriptive.
11
            However, even if the absence or presence of an allegation in the pleading of secondary meaning
12
     were somehow relevant here – which it is not – Defendant’s theory still fails.
13
            First, the trademark is not descriptive, but is instead an arbitrary mark. An arbitrary mark is
14

15   defined as a mark using a known word in an unexpected or uncommon way. Nautilus Grp., Inc. vs. ICON

16   Health & Fitness, Inc., 372 F.3d 1330, 1340 (Fed. Cir. 2004). The trademark, “Red Bridge Law” is a
17   composite standard character mark and shall be considered in its entirety when assessing its strength. Off.
18
     Airline Guides, Inc. vs. Goss, 6 F.3d 1385, 1392 (9th Cir. 1993). In other words, “a court may not review
19
     the validity of a composite-term trademark by dissecting the term and reviewing the validity of its
20
     component parts individually.” Brooklyn Brewery Corp. vs. Black Ops Brewing, Inc., 156 F. Supp. 3d
21

22   1173, 1179 (E.D. Cal. 2016); quoting Self–Realization Fellowship Church vs. Ananda Church of Self–

23   Realization, 59 F.3d 902, 912 (9th Cir.1995). As such, the presence of the word, “Law” bears no weight

24   when assessing the strength of the mark. Off. Airline Guides, Inc., supra, at 1392 (ruling that “OAG
25   Travel Planner” is an arbitrary composite trademark protectable without proof of secondary meaning,
26
     even though the term “travel planner” is descriptive); See also, Balance Studio, Inc. vs. Cybernet Ent.,
27
     LLC, No. 15-CV-04038-DMR, 2017 WL 2473038, at *9 (N.D. Cal. June 8, 2017). To examine the
28

30
            Case No. 20-CV-08527-SK                     5
31                                 PLAINTIFF’S OPPOSITON TO MOTION TO DISMISS
                  Case 3:20-cv-08527-SK Document 43 Filed 09/21/21 Page 6 of 7



 1   component parts of Red Bridge Law would violate this anti-dissection rule. Instead, the strength of the
 2   composite trademark is determined by viewing it as a whole, as it appears in the marketplace. Off.
 3
     Airline Guides, Inc., at, 87; California Cooler, Inc. vs. Loretto Winery Ltd., 774 F.2d 1451, 1455 (9th
 4
     Cir.1985) (“[T]he composite may become a distinguishing mark even though its components individually
 5
     cannot.”).
 6

 7          Under these principles Red Bridge Law is an arbitrary mark, entitled to strong protection, and

 8   there is no requirement to prove, much less plead, distinctiveness by acquired secondary meaning. As

 9   such, Defendant’s Motion as to Counts I, III, and IV should be denied.
10
                     D. Plaintiff adequately pled Common Law Trademark Infringement
11
            Defendant does not separately address Count II (Common Law Trademark Infringement).
12
     Regardless, Plaintiff has adequately pled a count for common law trademark infringement, which is a
13
     basis independent of registration to claim priority of use. The elements of common law trademark
14

15   infringement are: (1) ownership interest in a mark, and (2) the likelihood of the infringing mark being

16   confused with the plaintiff's mark. Sebastian Brown Prods., LLC vs. Muzooka, Inc., 143 F. Supp. 3d
17   1026, 1039 (N.D. Cal. 2015). An ownership interest is demonstrated through priority of use. Id.
18
            In addition to the reasons set forth above, Plaintiff adequately pled a claim for common law
19
     trademark infringement. Paragraph 15 of the First Amended Complaint states that “Defendants
20
     commenced using the [Infringing Marks] after Plaintiff commenced using its mark. Plaintiff alleges that
21

22   it started receiving calls and correspondence in September, 2020, several years after its 2014 priority

23   date. (FAC at ¶17).

24          As such, Plaintiff has adequately pled its Common Law Trademark Infringement claim.
25          III.     CONCLUSION
26
            Plaintiff has stated a colorable claim against Defendant. Defendant has failed to meet the
27
     standard required for a motion to dismiss. Defendant’s arguments are red-herrings and inapposite to the
28

30
            Case No. 20-CV-08527-SK                     6
31                                 PLAINTIFF’S OPPOSITON TO MOTION TO DISMISS
               Case 3:20-cv-08527-SK Document 43 Filed 09/21/21 Page 7 of 7



 1   First Amended Complaint. Defendant’s motion should therefore be denied. Should the Court somehow
 2   rule otherwise, Plaintiff requests leave to amend.
 3
      Dated: September 21, 2021                           RESPECTFULLY SUBMITTED,
 4
                                                          /s/ James Martinez
 5
                                                          By: JAMES MARTINEZ
 6
                                                          Attorneys for Plaintiff,
 7                                                        Red Bridge Law, P.C.

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

30
            Case No. 20-CV-08527-SK                     7
31                                 PLAINTIFF’S OPPOSITON TO MOTION TO DISMISS
